Citation Nr: 18100131
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 16-53 870
DATE:	 
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person or housebound status is remanded for additional development.
The Veteran served on active duty from May 1981 to August 1986.  In February 2018, the Veteran testified at a Board of Veterans Appeals (Board) videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.
Appellants are entitled to initial review by the Agency of Original Jurisdiction (AOJ) of evidence added to the file by the Department of Veterans Affairs (VA), and waiver of such review may not be presumed.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1304 (2017).  Here, additional evidence has been added to the file by VA since the Statement of the Case was issued in October 2016.  Notably, the Veteran underwent VA examinations to evaluate the current severity of his service-connected disabilities, and the findings of such examinations are likely to have significant bearing on the matter on appeal.  Upon review, however, it is clear that the matter has not been readjudicated by the AOJ in a Supplemental Statement of the Case (SSOC) since that time.  Prior to the Veterans hearing there was a discussion of waiver of evidence, and the Veterans representative indicated that only review of a recent housebound examination would be waived and not of the other evidence added to the record.  Therefore, the appeal must be remanded so that an SSOC may be issued that considers all evidence of record.  38 C.F.R. § 20.1304(c).
 

The matter is REMANDED for the following action:
Readjudicate the issue of entitlement to SMC based on the need for the regular aid and attendance of another person or housebound status.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an SSOC and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate consideration, if in order.  
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	M. D. Bruce, Associate Counsel

